Citation Nr: 0025881	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-42 203	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to VA benefits for the veteran's son as helpless 
child of the veteran.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a claim for VA benefits for 
the veteran's son as a helpless child of the veteran.

The Board remanded this case in September 1996 to ensure the 
appellant's rights of due process because, although she had 
filed a timely notice of disagreement with the August 1993 
rating decision, a statement of the case was never sent to 
her.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On 
remand, the RO sent the appellant, who is the mother and, at 
that time, custodian of the veteran's son, a supplemental 
statement of the case in September 1996, and she was given 60 
days to perfect her appeal to the Board by filing a VA Form 9 
substantive appeal.  In October 1996, the RO received her 
timely substantive appeal on which she requested a hearing 
before the Board.

A hearing was scheduled for February 1999.  A VA Form 119, 
Report of Contact, shows that the appellant called and stated 
that she was unable to attend the scheduled hearing and that 
she would send a letter to that effect.  A letter was never 
received and, in March 1999, the RO wrote to the appellant 
and provided her 30 additional days to reply before her case 
would be sent to the Board for review on appeal.  She did not 
reply to the RO's March 1999 letter, and the case was 
forwarded to the Board for review on appeal.

The Board remanded the case again in May 2000 for further 
development of the evidence.
FINDING OF FACT

No medical evidence has been presented or secured in this 
case that is relevant to the veteran's son's medical 
condition at or before his 18th birthday.


CONCLUSION OF LAW

The claim for VA benefits for the veteran's son as helpless 
child of the veteran is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, who is the mother and custodian of the 
veteran's son, appealed to the Board the denial of her claim 
for VA benefits for the veteran's son as a helpless child of 
the veteran.  VA provides certain benefits for children of 
veterans shown to be permanently incapable of self-support by 
reason of mental or physical defect at or before the date of 
attaining the age of 18 years.  38 U.S.C.A. § 101(4)(A)(ii) 
(West 1991); 38 C.F.R. §§ 3.315(a), 3.356 (1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "an adjudicatory body's focus of analysis" in such 
cases "must be on the claimant's condition at the time of 
his or her 18th birthday . . . ."  The Court also noted,

[T]he Board must make an initial 
determination as to the claimant's 
condition at the delimiting age.  If the 
claimant is shown to have been capable of 
self-support at 18, the Board need go no 
further.  If, however, the record reveals 
that he or she was permanently incapable 
of self-support at 18, the Board must 
point to evidence that her condition has 
changed since that time.

Dobson v. Brown, 4 Vet. App. 443, 445 (1993); see also 
Golliday v. Brown, 7 Vet. App 249, 255 (1994).

In this case, the relevant evidence consists of two letters, 
dated in July and September 1993, from a private physician, 
James Duncan Baker, III, M.D., in which the doctor stated 
that the veteran's son was under care for the management of 
end-stage renal disease requiring hemodialysis therapy.  The 
doctor stated that the veteran's son was disabled at that 
time and that it was anticipated that he would continue to be 
disabled until such time as he can have a renal transplant 
and undergo vocational rehabilitation.  At that time, the 
veteran's son was on the waiting list for a renal transplant 
and it was not known what the duration of his total 
disability would be.

The RO denied the claim on the basis that, because the 
veteran's son's condition was expected to improve with 
treatment (a renal transplant) and vocational rehabilitation, 
he was not considered permanently incapable of self support.  
However, contrary to the Court's holding in Dobson, the RO 
focused on the possible future condition of the veteran's son 
rather than making an initial determination about his 
condition at the age of 18.  Golliday, 7 Vet. App. at 255 
(holding that the first part of the test requires that only 
evidence regarding the child's condition as of the child's 
18th birthday be considered; then, if the child is found to 
have been disabled as of his or her 18th birthday, the second 
part of the two-part test requires consideration of evidence 
as to the current condition of the child).

A copy of the veteran's son's birth certificate is in the 
record and shows that he was born on December [redacted], 1974.  
Therefore, he was already 18 years old at the time of Dr. 
Baker's letters in 1993.  At the time of its May 2000 remand 
order, the Board noted that no medical evidence had been 
presented or secured in this case that was relevant to the 
veteran's son's condition at the time of his 18th birthday, 
six to nine months before Dr. Baker's letters.  Therefore, 
the Board noted that the claim for VA benefits for the 
veteran's son as a helpless child of the veteran was not well 
grounded at the time of the remand.  38 U.S.C.A. § 5107(a) 
(West 1991).  However, the Board remanded the case pursuant 
to VA's due process obligations under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete his or 
her application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).

In this case, because Dr. Baker described "end-stage" renal 
disease only six to nine months after the veteran's son's 
18th birthday and stated his willingness to provide further 
information if needed, the Board concluded that VA was on 
notice of the existence of additional treatment records that 
might provide information about the condition of the 
veteran's son six months earlier when he attained age 18 and 
these records may therefore establish a well grounded claim 
for VA benefits for the veteran's son as a helpless child of 
the veteran.  See Epps v. Brown, 9 Vet. App. 341 (1996).  
Therefore, the Board remanded the case under section 5103(a) 
and instructed the RO to advise the appellant of the 
potential importance of Dr. Baker's treatment records dating 
at or before the time of the her son's 18th birthday in 
December 1992 and to tell her to submit those records or 
other medical evidence relevant to her son's condition at 
that time.  The Board then informed the RO that, if the 
evidence obtained showed that the veteran's son was disabled 
or incapable of self-support at or before attaining the age 
of 18 years, the second part of the two-part test required 
consideration of evidence as to the current condition of the 
child.  See Dobson, 4 Vet. App. at 445; Golliday, 7 Vet. App. 
at 255.

On remand, the RO wrote to the appellant at the last address 
of record that the RO had for her and referred her to the 
Board's remand order which noted the importance of the 
additional evidence to her claim for benefits.  The RO 
requested that she submit the evidence within 60 days.  The 
RO's letter was returned as undeliverable by the Post Office 
which indicated that a forwarding order had expired.  The 
appellant has not kept VA apprised of her whereabouts.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the 
veteran bears the burden of keeping VA apprised of his 
whereabouts and that, where he does not, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him").

The Board concludes that VA has met its obligations under 
section 5103(a) in attempting to inform the appellant of the 
evidence needed to complete her application for benefits.  
The Board also concludes that, because no medical evidence 
has been presented or secured in this case that is relevant 
to the veteran's son's condition at or before the time of his 
18th birthday, the claim for VA benefits for the veteran's 
son as helpless child of the veteran is not well grounded and 
must be denied.  38 U.S.C.A. § 5107(a) (West 1991).




ORDER

Entitlement to VA benefits for the veteran's son as helpless 
child is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 7 -


	



- 1 -


